El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Se nos pide que desestimemos esta apelación porque su re-solución no tendría abora finalidad práctica.
El Concejo de Administración Municipal de Yauco negó una licencia al comisionado de beneficencia para ausentarse de esta isla, pero posteriormente se la concedió la asamblea municipal. Entonces el Concejo de Administración acudió a la Corte de Distrito de Ponce con una petición de certiorari para que anulase ese acuerdo de la asamblea municipal ale-gando que ésta no está autorizada para conceder tal licencia por corresponder esa facultad al concejo de administración. *401La corte libró el auto interesado pero después de oir a las-partes lo anuló, estableciéndose entonces esta apelación.
La parte apelada nos presenta en apoyo de su moción de desestimación una certificación creditiva de que el comisio-nado de beneficencia se fia posesionado otra vez de su cargo al expirar su licencia, pero la apelante alega que tal beclio no destruye la finalidad práctica que persigue en su apelación porque mientras no se anule por el tribunal la ordenanza de la asamblea municipal concediendo dicha licencia sería ilusorio que el concejo de administración formulara cargos por aban-dono voluntario de destino contra el expresado comisionado pues la asamblea municipal no iría contra sus propios actos, abroquelándose en la pretendida validez de su ordenanza, y porque de consentirse que la asamblea municipal invada fa-cultades privativas del concejo de administración surgiría la discordia entre los dos cuerpos y se fomentaría la indisciplina de sus funcionarios.
Puede ser que surjan todos los inconvenientes que prevee la parte apelante pero estando ya cumplida la ordenanza cuya validez es objeto de esta apelación a nada práctico con-duciría en este caso que decidiéramos que la asamblea municipal no tenía facultad para conceder la expresada licencia, después que el comisionado la ha disfrutado y ha vuelto a tomar posesión de su cargo. Si la anuláramos no podría im-pedirse el hecho realizado de haber sido disfrutada la licen-cia. Según dijimos en el caso de Bianchi v. Pierazzi, 25 D. P. R. 631, las cortes no están constituidas para establecer re-glas que sirvan de norma futura a las personas.
La apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.